Case 1:21-cv-06284-AJN Document 16-3 Filed 08/03/21 Page 1 of 9




     EXHIBIT C
20/07/2021        Case 1:21-cv-06284-AJN Document    16-3Legal
                                             Mail - BitMart Filed    08/03/21 Page 2 of 9
                                                               - Outlook
                                                                                                              1
       Re: URGENT – ACCOUNT/ASSET FREEZE REQUEST – BitMart
       Antonia M <antonia.m@binance.com>
       Sun 7/18/2021 11:20 PM
       To: BitMart Legal <legal@bitmart.com>
       Cc: legal@binance.com <legal@binance.com>; case@binance.com <case@binance.com>; Sheldon Xia
       <sheldon.xia@bitmart.com>

       Dear BitMart Legal Team,

       We accept court orders from a competent jurisdiction setting out the precise request and/or
       injunction. Kindly note that requests that are not accompanied by required orders or are wider
       than the court orders obtained will not be entertained. Thank you.

       Regards,
       Antonia

       On Sat, Jul 17, 2021 at 6:26 AM BitMart Legal <legal@bitmart.com> wrote:
         Dear Antonia,

         Would you please con rm if Binance will comply with a court order from U.S. courts? We are now
                                 fi
         approaching District courts in New York but would like to con rm with you.
                                                                                     fi
         Thank you and please kindly reply.

         Best,
         BitMart Legal


         From: BitMart Legal <legal@bitmart.com>
         Sent: Thursday, July 15, 2021 12:28 AM
         To: Antonia M <antonia.m@binance.com>
         Cc: legal@binance.com <legal@binance.com>; case@binance.com <case@binance.com>; Sheldon Xia
         <sheldon.xia@bitmart.com>
         Subject: Re: URGENT – ACCOUNT/ASSET FREEZE REQUEST – BitMart

         Dear Antonia,

         Thank you for your reply. When we submi ed this request to Binance, we have provided the
                                                         tt
         report submi ed to the FBI Internet Crime Complaint Center (IC3). Per the rules, we have to wait
                       tt
         for IC3 to disseminate the informa on to federal, state, local, or interna onal law enforcement or
                                                    ti
                                                                                                    ti
         regulatory agencies for criminal, civil, or administra ve ac on, as appropriate. Hence, although
                                                                 ti
                                                                           ti
         we wish, a response from FBI is unlikely to happen within 24 hours.

         In parallel, our a orneys are dra ing a complaint to be submi ed to the U.S. District Court
                            tt
                                               ft
                                                                                          tt
         located in New York. We are trying our best but the ling is es mated to be completed this week,
                                                                      fi
                                                                                               ti
         based on which we will apply for an injunc on to be submi ed to you directly.
                                                         ti
                                                                                tt
         In short, we are trying our best to provide documents from police or courts directly to you, but the
         24 hour window that you men oned is really too short. We sincerely ask your help to freeze such
                                          ti
         accounts for a longer period, and, if the owner of such accounts complain to you in any way, we
         are willing to immediately provide more technical data to support our claim.


https://outlook.office.com/mail/id/AAQkADQzM2I0OTg1LTk1ZWEtNDI2Ni04ODFiLWFiN2NkOTdlOWRjMwAQABEHKzSZ%2BYtIgG3JbUuXgTw…   1/3
20/07/2021        Case 1:21-cv-06284-AJN Document            16-3Legal
                                                     Mail - BitMart Filed    08/03/21 Page 3 of 9
                                                                       - Outlook
                                                                                                  2
         Please kindly help to con nue freezing the related accounts. Thank you very much and we will




                                               ti
         wait for your reply.

         Best,
         BitMart Legal


         From: Antonia M <antonia.m@binance.com>
         Sent: Tuesday, July 13, 2021 9:44 PM
         To: BitMart Legal <legal@bitmart.com>
         Cc: legal@binance.com <legal@binance.com>; case@binance.com <case@binance.com>; Sheldon Xia
         <sheldon.xia@bitmart.com>
         Subject: Re: URGENT – ACCOUNT/ASSET FREEZE REQUEST – BitMart

         Dear BitMart Legal team,

         Thank you for your email. We have as courtesy frozen the accounts mentioned in your email for 24 hours. A court order from a
         competent jurisdiction setting out the precise request or a request from an official law enforcement order is required in order to
         freeze accounts. Please arrange to let us have the required order as soon as possible, otherwise, we have no choice but to release the
         accounts.

         Regards,
         Antonia


         On Tue, Jul 13, 2021 at 10:05 PM 'BitMart Legal' via legal <legal@binance.com> wrote:
             Dear Sir/Madam,

             This is BitMart Legal and we are reaching out seeking Binance’s kind help for urgent
             account/asset freeze requests.

             BitMart was involved in malicious ac vi es on July 9, 2021, which occurred because of an issue
                                                                 ti
                                                                           ti
             of the Bitcoin SV network. This led to falsi ed deposit records on our website and thus resulted
                                                                                fi
             in a loss.

             Since we detected the malicious ac vi es, we have started inves ga ons and have reported
                                                            ti
                                                                      ti
                                                                                                       ti
                                                                                                            ti
             to the FBI Internet Crime Complaint Center (IC3). Please see a ached for the report submi ed
                                                                                                  tt
                                                                                                                                             tt
             to IC3. We are also ac vely seeking the involvement of police departments and judicial
                                          ti
             authori es for direct asset freeze orders or injunc ons. We hereby request that you kindly help
                      ti
                                                                                     ti
             to immediately verify and freeze accounts related to below wallet addresses and TXIDs:

                    810AE5FE47E8D835DC1AE58E929C7B7A5172D0144552FB9A87049C8D3B401F38
                    Source Address: rnEzenDD7SFL5PJMPV2aY6JjBmnLBKLKst
                    391FC99689A838EED309DB27DEFD56007FE6F20E49D79CEB5B343F4CE7F7CD41
                    Source Address: rHkcCTNgbASo9FHr32i7R64XJFxnLqMczq
                    5014B03B3B851A2D42278EEE555DCE0A1FD8B42F6DA9EB4B5CA39DCC0CAF0A75
                    Source Address: r4czGhaPev8NENwifX4zHNbqhtKkXhBiRt
                    A77CAB73088E17D2D74F59485D949068DFEE3A3E3090BEC08497C1EFEEB0C50D
                    2935133E6547EA7305EBD378E69CBD6E25A383C4A05B23946E0A0987ED081C4B

             Please note that due to the urgency, we have also submi ed to Binance Customer Support cket
                                                                                          tt
                                                                                                                                        ti
             No. 1535443 and No. 74432633. Please let us know the best way to follow up.

             We appreciate your kind help and hope that you kindly share any informa on that may relate to
                                                                                                                 ti
             the above wallet addresses, or this internet hack itself. Please kindly reply. Your mely response
                                                                                                                         ti
             will be highly appreciated.


https://outlook.office.com/mail/id/AAQkADQzM2I0OTg1LTk1ZWEtNDI2Ni04ODFiLWFiN2NkOTdlOWRjMwAQABEHKzSZ%2BYtIgG3JbUuXgTw…                             2/3
20/07/2021         Case 1:21-cv-06284-AJN Document             16-3Legal
                                                       Mail - BitMart Filed    08/03/21 Page 4 of 9
                                                                         - Outlook
                                                                                                              3
             Again, thank you and please reply at the possible soonest.

             Best,
             BitMart Legal




https://outlook.office.com/mail/id/AAQkADQzM2I0OTg1LTk1ZWEtNDI2Ni04ODFiLWFiN2NkOTdlOWRjMwAQABEHKzSZ%2BYtIgG3JbUuXgTw…   3/3
20/07/2021        Case 1:21-cv-06284-AJN Document    16-3Legal
                                             Mail - BitMart Filed    08/03/21 Page 5 of 9
                                                               - Outlook
                                                                                                                 4
       [Huobi] 回复：URGENT – ACCOUNT/ASSET FREEZE REQUEST – BitMart-Huobi: Dear
       Sir/Madam, This is BitMart Legal and we are reaching out seeking Huobi’s kind help
       fo...
       Support <ls@huobigroup.com>
       Mon 7/19/2021 4:50 AM
       To: BitMart Legal <legal@bitmart.com>

        ##- 请在此行以上输入您的回复 -##

        Your request (2020805153) has been updated. To add additional comments, reply to this email.

        Note: Concerning security, Huobi shall never ask you for your password or verification code about your
        Huobi account in any case.



        HBE-Niki （Huobi）
        2021年7月19日 GMT+816:50

        Dear Customer,


        Thank you for contacting Huobi Global Customer Service Center.


        This e-mail is in response to your below questions:


        Hello, we have processed the account you provided in accordance with the internal process,
        and you are advised to report to the police as soon as possible,for regulatory and law
        enforcement enquiry,
        please email : regulatory@huobi.com for further assistance.


        If there is any other questions, please feel free to contact us, or mail to ls@huobigroup.com,
        we will reply you within 24 hours.


        Best Regards,


        Huobi Global Customer Service Center




        HBE-Niki （Huobi）
        2021年7月19日 GMT+813:50


        Dear Customer,


        Thank you for contacting Huobi Global Customer Service Center.


        This e-mail is in response to your below questions:
        Hello, please provide your HUOBI account, we help you to feedback, if your assets are
        damaged, we suggest you call the police as soon as possible

https://outlook.office.com/mail/inbox/id/AAQkADQzM2I0OTg1LTk1ZWEtNDI2Ni04ODFiLWFiN2NkOTdlOWRjMwAQAC6IVT72fxhEq4%2FjjTnu0Q…   1/5
20/07/2021        Case 1:21-cv-06284-AJN Document    16-3Legal
                                             Mail - BitMart Filed    08/03/21 Page 6 of 9
                                                               - Outlook
                                                                                                                 5
        If there is any other questions, please feel free to contact us, or mail to
        support@huobigroup.com, we will reply you within 24 hours.


        Best Regards,


        Huobi Global Customer Service Center




        HBE-Niki （Huobi）
        2021年7月19日 GMT+811:40


        Dear Customer,


        Thank you for contacting Huobi Global Customer Service Center.


        This e-mail is in response to your below questions:


        Hello,for regulatory and law enforcement enquiry, please email : regulatory@huobi.com for
        further assistance.


        If there is any other questions, please feel free to contact us, or mail to ls@huobigroup.com,
        we will reply you within 24 hours.


        Best Regards,


        Huobi Global Customer Service Center




        BitMart Legal
        2021年7月19日 GMT+811:39


        Hi Huobi team,

        Thank you for the reply. However this is not an enquiry. This is a request
        for freezing accounts to which illegal gains were transferred. Would
        you please arrange freezing of this wallet
        address rsBFXup37Qr2vSDuYTUjjTXEWq9YmNXZmr for now?

        We are CCing regulatory@huobi.com herein too for follow up. Thank you and
        please reply.

        Best,
        BitMart Legal




https://outlook.office.com/mail/inbox/id/AAQkADQzM2I0OTg1LTk1ZWEtNDI2Ni04ODFiLWFiN2NkOTdlOWRjMwAQAC6IVT72fxhEq4%2FjjTnu0Q…   2/5
20/07/2021        Case 1:21-cv-06284-AJN Document    16-3Legal
                                             Mail - BitMart Filed    08/03/21 Page 7 of 9
                                                               - Outlook
                                                                                                                 6
        HBE-Niki （Huobi）
        2021年7月19日 GMT+89:01


        Dear Customer,


        Thank you for contacting Huobi Global Customer Service Center.


        This e-mail is in response to your below questions:


        Hello,for regulatory and law enforcement enquiry, please email : regulatory@huobi.com for
        further assistance.


        If there is any other questions, please feel free to contact us, or mail to ls@huobigroup.com,
        we will reply you within 24 hours.


        Best Regards,


        Huobi Global Customer Service Center




        BitMart Legal
        2021年7月19日 GMT+81:29

        URGENT – ACCOUNT/ASSET FREEZE REQUEST – BitMart-Huobi:
        Dear Sir/Madam,

        This is BitMart Legal and we are reaching out seeking Huobi’s kind help for
        urgent account/asset freeze requests.

        BitMart was involved in malicious activities on July 9, 2021, which occurred
        because of an issue of the Bitcoin SV network. This led to falsified deposit
        records on our website and thus resulted in a loss.

        Since we detected the malicious activities, we have started
        investigations and have reported to the FBI Internet Crime Complaint
        Center (IC3). Please see attached for the report submitted to IC3.
        We are also actively seeking the involvement of police departments and
        judicial authorities for direct asset freeze orders or injunctions. We hereby
        request that you kindly help to immediately verify and freeze
        accounts related to below wallet address. Please also see below
        for the detailed TXIDs:

               Huobi Address (Destination) :
               rsBFXup37Qr2vSDuYTUjjTXEWq9YmNXZmr

               https://xrpscan.com/tx/B2907A17B37243BFEF83847E93B69A27AF5B5F6
               CE84AACC283F907CD98D46E82

               https://xrpscan.com/tx/D2D4EAFDF088729806CC14851CCFD3F01A5CB4
               5665921BDB318989C9BEC327C5

https://outlook.office.com/mail/inbox/id/AAQkADQzM2I0OTg1LTk1ZWEtNDI2Ni04ODFiLWFiN2NkOTdlOWRjMwAQAC6IVT72fxhEq4%2FjjTnu0Q…   3/5
20/07/2021       Case 1:21-cv-06284-AJN Document    16-3Legal
                                            Mail - BitMart Filed    08/03/21 Page 8 of 9
                                                              - Outlook
                                                                                         7
               https://xrpscan.com/tx/A99B91D98FFDCFD6C9B16492D7B694D0AB3D4
               33EB3BCB390EC8C2979638E4956

               https://xrpscan.com/tx/B7D23FACBAB6D33E2F1183344998F0FB9C4446
               09428046D036851A3D8B67032D

               https://xrpscan.com/tx/487A0C5CF29F773FA96893E9B0A7474E8B4D7D
               DD11584755CD5E26E26DEDC1AB

               https://xrpscan.com/tx/841F00DCB450EB378868720B155DB7196300C8
               F5088F871984A780A5712882D3

               https://xrpscan.com/tx/91FE62243A021EF5E7F85702B878B545D36E2A3
               71C860B2C2EA61ABBB7BD786B

               https://xrpscan.com/tx/AB3E7F581ECB1966DE8EE655A642D051A169F8
               1CD5878DD7E2EF1B795E7FAD89

               https://xrpscan.com/tx/BF6F8DBD61CD2A35B29E787B2CBD6E5E36365E
               6D5BFF79A05835E4FD3C081AE1

               https://xrpscan.com/tx/7660275D3668DCA244CAAAF0A38E2D5EEAC8C
               BE3573AA2B7736A5F93F258B478

               https://xrpscan.com/tx/6B79CA4755E6BFC6DE2B1A1632891F2654D479
               04390884B8D982EE5A01F687F4

               https://xrpscan.com/tx/563ECD1474F945FD11446CCDD5207AE54C06F7
               4C527BE90372B444FE55209934

               https://xrpscan.com/tx/28E989791EBAA76C9601F0E4F8CA708B35B72E
               60793369F7740E047D1F225D95

               https://xrpscan.com/tx/E52EAF03D8A28D30D01FCE15BAC5AB9E27026A
               C71EBC2B4F60B1FD23C18BD044

               https://xrpscan.com/tx/809EA1821F5487F47EB2AFDB699BD48E1C9294
               590994804199322FCC3FC9A3D6

               https://xrpscan.com/tx/6B94994D5A0431F479ECF93D07474A7B00E517
               ED2A085A7A580963BB18117735

               https://xrpscan.com/tx/12FBECCE2B85C228F8F59709835527F8077DE0
               BAD7C45D02763773A5856F5134

               https://xrpscan.com/tx/47DB559650E6569D364B5908D215CCF6F57775
               FBE043E06CB93C04156A99900F

               https://xrpscan.com/tx/D118BCBAE41652B2642E232EFB064E561237A0
               06D91BBBAAC9A1526139F0A9AF

               https://xrpscan.com/tx/6B408FC516D094D0AAB328112414834D0FC50B
               EFA57C807D4626FA21703442E9

               https://xrpscan.com/tx/BBBCC1296C2F6E27940D02850A6F5A9BC26852
               FD340CB7D9623F1A4D5B084697


https://outlook.office.com/mail/inbox/id/AAQkADQzM2I0OTg1LTk1ZWEtNDI2Ni04ODFiLWFiN2NkOTdlOWRjMwAQAC6IVT72fxhEq4%2FjjTnu0Q…   4/5
20/07/2021         Case 1:21-cv-06284-AJN Document    16-3Legal
                                              Mail - BitMart Filed    08/03/21 Page 9 of 9
                                                                - Outlook
                                                                                                                 8
                   XRP Ledger Explorer - XRPSCAN
                   Explore XRP Ledger, accounts, addresses, balances, transactions,
                   validators, nodes, amendments, metrics and charts.

                   xrpscan.com
               
        We appreciate your kind help and hope that you kindly share any information
        that may relate to the above wallet address, or this internet hack itself. Please
        kindly reply. Your timely response will be highly appreciated.

        Again, thank you and please reply at the possible soonest.

        Best,
        BitMart Legal


        附件
        FBI IC3 Complaint Form 20210710_Redacted.pdf




        此电邮是由 Huobi 提供的服务。 由 Zendesk 提供


       [RVQEYQ-XQRR]




https://outlook.office.com/mail/inbox/id/AAQkADQzM2I0OTg1LTk1ZWEtNDI2Ni04ODFiLWFiN2NkOTdlOWRjMwAQAC6IVT72fxhEq4%2FjjTnu0Q…   5/5
